DETAILED ACTION 
The amendment submitted on January 11, 2021 has been entered.  Claims 1-7, 28-39, and 41 are pending in the application and are rejected for the reasons set forth below.  No claim is allowed.  
Election/Restrictions 
Applicant’s election without traverse of Group I, drawn to a method of treating a condi-tion with (S)-bupropion, wherein the condition is otherwise treatable with daily dose of racemic bupropion of about 150 mg to about 200 mg is acknowledged.  All of the pending claims corre-spond to the elected invention, with claims drawn to other inventions having been cancelled.  
Withdrawn Rejections 
The rejection under 35 U.S.C. 112(b) as being indefinite is withdrawn in view of applicant’s clarifying amendment to the independent claim.  
The rejection under 35 U.S.C. 102/103 as anticipated by or obvious over McCullough (US 2001/‌0011103 A1) is withdrawn because the independent claim has been limited to “Hunting-ton’s disease” or “chorea,” which is not specifically disclosed by this reference.  
The rejection for double patenting over US Patent No. 10,695,304 B2 is withdrawn for substantially the same reason.  
The provisional rejection for double patenting over copending Application Nos. 16/364,005; 16/364,463; 16/830,637; 16/832,153; 16/907,691; 16/923,420; and 16/924,510 is likewise withdrawn.  
New Grounds for Rejection Claim Rejections – 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:  

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.  
Claims 1-7, 32-34, 36-39, and 41 are rejected under 35 U.S.C. 102(a)(1) as being antici-pated by DeWitt (US 2016/0311757 A1).  
DeWitt discloses treating Huntington’s disease (para. 0024 and 0086) by orally adminis-tering (para. 0128) deuterium-enriched (S)-bupropion (see Table 3 at p. 6) to a human (para. 0148): 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Example dosages include 75 mg and 100 mg per day (para. 0105 and 0125), and the (S)-bupropion has “an optical purity of at least 95% enantiomeric excess” (Table 3).  Applicant’s own specifica-tion clearly states that “any reference to a compound herein, such as (S)-bupropion, by structure, name, or any other means, includes … isotopically-enriched compounds (e.g. deuterium enriched bupropion)” (see applicant’s specification, filed January 8, 2021, at pp. 4-5), so the examiner concludes that the deuterium-enriched (S)-bupropion taught by DeWitt is within the scope of “(S)-bupropion” as recited in the instant claims.  The reference further discloses administration “daily in a single or divided doses” (para. 0107) and “daily and continuously for three or four weeks” (para. 0108); sustained-release formulations (para. 0118); administration “alone” (para. 0107), i.e., as the sole therapeutic agent; tablets (para. 0118), capsules (para. 0120), and other solid oral dosage forms (see, generally, section “IV” starting at para. 0118); optical purity as high as 99% (para. 0048); pharmaceutically acceptable salts and the free base form (para. 0151); and a reduction in side effects (para. 0035), which meets the limitations of claims 2-7, 32-34, 36-39, and 41.  
Claim Rejections – 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: (1) determining the scope and contents of the prior art; (2) ascertaining the differences between the prior art and the claims at issue; (3) resolving the level of ordinary skill in the pertinent art; and (4) considering objective evidence present in the application indicating obviousness or nonobviousness. 
Claims 28-31 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alterna-tive, under 35 U.S.C. 103 as obvious over DeWitt.  As explained in the rejection above, the disclosure of DeWitt seems to be identical to the claimed invention, except it is silent as to the functional properties recited in claims 28-31.  In such cases, where applicant claims an invention in terms of a function, property, or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, it is proper for the examiner to make a rejection under both 35 U.S.C. 102 and 103 and thereby shift the burden to applicant to prove that the prior art prod-ucts do not necessarily or inherently possess the characteristics of the claimed invention.  See MPEP 2112.  
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over DeWitt as applied above.  The reference is silent regarding whether the drug is administered with or without food, but one would nevertheless have viewed this as being “obvious to try” and therefore prima facie obvious.  
Conclusion 
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Inquiries should be directed to the undersigned examiner, Theodore R. Howell, whose telephone number is 571-270-5993 and regular schedule is Monday to Thursday from about 8:00 am to 7:00 pm (Eastern Time).  The examiner’s supervisor, Wu-Cheng (“Winston”) Shen, can be reached by telephone at 571-272-3157.  Interviews are generally welcome, preferably on the afternoon of a Tuesday or Thursday, and are available in-person at the examiner’s office in Alex-andria or by telephone or video conferencing.  To schedule an interview, please use the Auto-mated Interview Request system at www.uspto.gov/interviewpractice.  Information regarding the status of this application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For questions about PAIR, please call the Electronic Business Center at 866-217-9197.  For a Customer Service Representative, call 800-786-9199 or 571-272-1000.  
/Theodore R. Howell/ Primary Examiner, Art Unit 1628